Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 or 9 is directed to the abstract idea of conveying accrual amounts via an intermediary service as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Step 1: The claims are directed to a statutory category of a method or process or apparatus. Step 1: Yes.
Step 2A: Claim 1 or 9 recites, in part, a method permitting vendors to each upload unbilled amounts for one or more matters for a client to an intermediary service for conveying accrual amounts, wherein the unbilled amounts are generated by a vendor in a vendor-specific billing system, and wherein the vendor uploads the unbilled amount for each of the one or more matters according to a vendor-specific identifier associated with each matter;  for each uploaded unbilled amount, mapping the vendor-specific identifier to a client-specific identifier;  receiving a request from the client to view the unbilled amounts for one or more matters via the intermediary service, wherein the client requests to view the matters according to the client-specific identifier associated with each matter; and displaying to a client user the unbilled amounts for the one or more requested matters, wherein the unbilled amounts for each matter are displayed according to the client-specific identifier associated with the matter.
These steps describe the concept of permitting vendors to each upload unbilled amounts for one or more matters for a client to an intermediary service for conveying accrual amounts, wherein the unbilled amounts are generated by a vendor, and wherein the vendor uploads the unbilled amount for each of the one or more matters according to a vendor-specific identifier associated with each matter;  for each uploaded unbilled amount, mapping the vendor-specific identifier to a client-specific identifier;  receiving a request from the client to view the unbilled amounts for one or more matters via the intermediary service, wherein the client requests to view the matters according to the client-specific identifier associated with each matter; and displaying to a client user the unbilled amounts for the one or more requested matters, wherein the unbilled amounts for each matter are displayed according to the client-specific identifier associated with the matter, which corresponds to concepts identified as abstract ideas by the courts, such as intermediate settlement in Alice, risk hedging in Bilski; Creating a contractual relationship (BuySAFE); Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); and Organizing and manipulating information through mathematical correlations (Digitech).  All of these concepts relate to economic practices in which monetary transactions between people are managed. The concept described in claim 1 is not meaningfully different than those economic concepts found by the courts to be abstract ideas. As such, the description in claim 1 of permitting vendors to each upload unbilled amounts for one or more matters for a client to an intermediary service for conveying accrual amounts, wherein the unbilled amounts are generated by a vendor, and wherein the vendor uploads the unbilled amount for each of the one or more matters according to a vendor-specific identifier associated with each matter;  for each uploaded unbilled amount, mapping the vendor-specific identifier to a client-specific identifier;  receiving a request from the client to view the unbilled amounts for one or more matters via the intermediary service, wherein the client requests to view the matters according to the client-specific identifier associated with each matter; and displaying to a client user the unbilled amounts for the one or more requested matters, wherein the unbilled amounts for each matter are displayed according to the client-specific identifier associated with the matter is an abstract idea. Step 2A: Yes.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of “a computing system” for: conveying accrual amounts via an intermediary service; and “system” and “GUI” generating unbilled amount.  The “computing system”, “system” and “GUI” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Next, “conveying accrual amounts” is stated at a high level of generality and its broadest reasonable interpretation comprises only the organization of securities or assets based on some mathematical correlations or risk management or mitigation activity between two or more entities through the use of some unspecified generic computers and interface.
Applicant’s specification, paragraph 0007 “typical interface”; paragraphs 0060: “typical computer systems” provide support for the assertion that the claims include: Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amounting to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to transmit information through an unspecified interface does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. The additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea (Step 2B: NO).  The claim is not patent eligible.
The claimed invention does not recite improvement to another technology or another technical field or the computing device.
The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed improvement lies in the algorithm for conveying accrual amounts, not in the underlying technology or computer. An improved algorithm is interpreted as an algorithm, a mathematical relationship and therefore the claimed algorithm is interpreted as abstract.
Performing a method of organizing a human activity, performing a computation based on an algorithm; conducting an activity that can be performed by a human analog and generically executing a fundamental economic practice, on a computer, in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, ll. 21-22; See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278, (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) at 1279; Gottschalk, 409 U.S. at 67.
Using a computer to conveying accrual amounts via an intermediary service amounts to electronic calculation, computation, information gathering and recordkeeping—the most basic functions of a computer. See, e.g., Benson, 409 U. S., at 65 (noting that a computer “operates . . . upon both new and previously stored data”); Flook; Electric Power Group and Ultramercial.
“The same is true with respect to the use of a computer to obtain data, adjust account balances, and issue automated instructions; all of these computer functions are “well-understood, routine, conventional activit[ies]” previously known to the industry. Mayo, 566 U. S., at ___ (slip op., at 4). In short, each step does no more than require a generic computer to perform generic computer functions.” [Alice]
“Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611).” [Alice]
Therefore the claims do not contain limitations that are significantly more than the abstract idea. The elements of the instant process, in the independent claim, when taken alone, each execute in a manner routinely and conventionally expected of these elements.  The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  That is, the elements involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional.  The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not effect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
	As for dependent claim 2 states additional element is the step of storing, in a memory of the computing system.  Here it does not integrate to practical application.  Here is merely doing the data gathering.
As for dependent claims 3-5 and 7-8, these claims recite limitation that further define the same abstract idea noted in claim 1.  Therefore, they are considered patent ineligible for the reasons given above.
	As for dependent claim 6 states additional element is the step of receiving a command from a computing device.  Here it does not integrate to practical application.  Here is merely doing the data gathering.
As for dependent claims 10-20, these claims recite limitation that further define the same abstract idea noted in claim 9.  Therefore, they are considered patent ineligible for the reasons given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over deGroeve (US Patent Number 2007/0061260) in view of Alberti (US Patent Number 7,693,759).
Regarding claim 1:
The deGroeve reference teaches a method in a computing system for conveying accrual amounts, the method comprising (see abstract teaching an electronic bridge between a plurality of different business partners; also see paragraph 12 teaching an electronic bridge and paragraph 133 teaching aggregation):
permitting vendors to each upload data corresponding to amounts for one or more matters for a client to convey accrual amounts, wherein the data corresponding to amounts is generated by a vendor in a vendor-specific billing system, and wherein the vendor uploads the amount for each of the one or more matters according to a vendor-specific identifier associated with each matter (see at least paragraphs 0018 “participants can use the data entry means and the electronic data storage means of the system to store a wide range of commercial information. Once stored, participants can access this commercial information and include it in electronic invoices. Information related to individual transactions (e.g. bill, purchase orders, etc.); information upload. This variant of the present invention also allows participants to attach the above-mentioned information to electronic invoices.” 0084 “upload invoice information in real-time or in batches” and 0086 “upload accounts receivable information into the accounts receivable and accounts payable system”; 0159 “permits confirm invoices”);
for each uploaded amount, mapping the vendor-specific identifier to a client-specific identifier (see paragraphs 12; 0084 “upload invoice information in real-time or in batches”, 0086 “upload accounts receivable information into the accounts receivable and accounts payable system”, 0118 “an electronic invoice can then be presented or submitted to the specific participant identified as the debtor on the electronic invoice for review using the electronic invoice”);
receiving a request from the client to view the amounts for one or more matters, wherein the client requests to view the one or more matters according to the client-specific identifier associated with each matter (see at least paragraphs 0012, 0014, 0018, 0118 “an electronic invoice can then be presented or submitted to the specific participant identified as the debtor on the electronic invoice for review using the electronic invoice” and 0167); and
in response to receiving the request, generating a graphical user interface (GUI) to display to a client user the amounts for the one or more requested matters, wherein the amounts for each matter are displayed according to the client-specific identifier associated with the matter (paragraph 0121 “display screen 230 depicts a selection criteria 234 for invoices and credit notes to be viewed, a list of invoices and credit notes 232 meeting the specified selection criteria, and a commands list 236 to perform tasks such as confirmation. The selection criteria 234 allows invoices to be grouped or sorted by various status of invoices (e.g., open, authorized, confirmed, disputed, amended, paid, etc.) and further by other characteristics of invoices (e.g., currency, amount)”.
However, deGroeve does not teach conveying accrual amounts of unbilled amounts. The Alberti reference does teach conveying accrual amounts of unbilled amounts (see at least column 1, lines 50-67 and column 2 lines 1-16 teaching unbilled accrual amounts). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try to convey unbilled amounts via an intermediary system since this would provide for improved information gathering and transparency (see deGroeve, paragraph 11 for basis of reason for obviousness) or to facilitate transaction.
As per claim 2, deGroeve and Alberti teach the method of claim 1 described above.  deGroeve teaches further comprising storing, in a memory of the computing system, a matter cross-reference table, wherein the matter cross reference table is a mapping of the vendor-specific identifier to the client-specific identifier ([0137] and [0140]-[0148]).  
As per claim 3, deGroeve and Alberti teach the method of claim 1 described above.  deGroeve teaches further comprising displaying to a vendor user the unbilled amounts for the one or more requested matters, wherein the unbilled amounts for each matter are displayed according to the vendor-specific identifier associated with the matter ([0028] and [0116]-[0117]).  
As per claim 4, deGroeve and Alberti teach the method of claim 1 described above.  deGroeve teaches wherein the permitting the vendors to each upload the unbilled amounts for the one or more matters for the client occurs according to a periodic schedule, wherein the client establishes a frequency of the schedule ([0022]-[0023], [0033], [0049], [0088] and [0152]).    
As per claim 5, deGroeve and Alberti teach the method of claim 4 described above.  deGroeve teaches wherein the frequency is monthly, quarterly, or annually ([0022]-[0023]).      
As per claim 6, deGroeve and Alberti teach the method of claim 1 described above.  deGroeve teaches further comprising receiving a command from a computing device associated with the client user, wherein the command indicates a frequency with which the vendors are required to upload the data corresponding to the unbilled amounts ([0022]-[0023], [0033], [0049], [0088] and [0152]).     
As per claim 7, deGroeve and Alberti teach the method of claim 1 described above.  deGroeve teaches wherein the GUI further displays an amount spent to date ([0022]-[0023], [0033], [0083], [0088] and [0116]).     
As per claim 8, deGroeve and Alberti teach the method of claim 1 described above.  deGroeve teaches further comprising displaying the GUI to the client user ([0083], [0088] and [0116]).      
Claims 9-20, claim 9-20 (otherwise styled as apparatus claim) is equivalent of claims 1-9.  Please see claims 1-9 rejections described above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697